Case: 20-60420     Document: 00516019045         Page: 1     Date Filed: 09/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-60420                        September 17, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Harun Orrashid,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 652 891


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Harun Orrashid, a native and citizen of Bangladesh, petitions for
   review of the dismissal by the Board of Immigration Appeals (BIA) of his
   appeal from the denial of his application for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60420        Document: 00516019045              Page: 2      Date Filed: 09/17/2021




                                         No. 20-60420


           We review the decision of the BIA and will consider the immigration
   judge’s (IJ) decision only to the extent it influenced the BIA. Shaikh v.
   Holder, 588 F.3d 861, 863 (5th Cir. 2009). In addition, we review questions
   of law de novo and factual findings for substantial evidence. Id. Under the
   substantial evidence standard, “[t]he alien must show that the evidence was
   so compelling that no reasonable factfinder could conclude against it.” Wang
   v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
           Regarding the denial of his application for asylum, Orrashid’s
   argument that he had established past persecution need not be addressed
   because the BIA assumed that he had established past persecution. See I.N.S.
   v. Bagamasbad, 429 U.S. 24, 25-26 (1976). Orrashid further contends that
   the BIA erred by determining that he could not show a well-founded fear of
   future persecution based on the IJ’s finding that Orrashid could safely
   relocate in Bangladesh. See 8 C.F.R. § 1208.13(b)(2)(ii). When Orrashid, a
   member of the Liberal Democratic Party, fled his hometown after he was
   twice beaten by members of the Awami League, he lived peacefully with
   relatives in other Bangladeshi towns before departing for the United States.1
   Thus, we conclude that substantial evidence supports the BIA’s finding that
   Orrashid did not have a well-founded fear of future persecution based on his
   ability to relocate within Bangladesh. See Wang, 569 F.3d at 537; see also
   § 1208.13(b)(2)(ii). Because Orrashid has not established eligibility for
   asylum, he necessarily has not established eligibility for withholding of
   removal. See Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019).




           1
             To the extent Orrashid challenges the IJ’s finding regarding the potential for
   relocation within Bangladesh, we lack jurisdiction to address it because Orrashid failed to
   exhaust the issue by not contesting it before the BIA. See Mirza v. Garland, 996 F.3d 747,
   753 (5th Cir. 2021).




                                               2
Case: 20-60420     Document: 00516019045          Page: 3   Date Filed: 09/17/2021




                                   No. 20-60420


         Finally, as Orrashid did not challenge the IJ’s denial of CAT relief
   before the BIA, we lack jurisdiction to review this unexhausted issue. See
   Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
         The petition for review is DISMISSED IN PART and DENIED
   IN PART.




                                        3